PER CURIAM:
Luis Alonso Rivera appeals the district court’s orders denying his motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2) (2000), and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Rivera, No. 1:05-cr-00076-CMH (E.D. Va. Apr. 24, 2008 & May 21, 2008). Although we deny Rivera’s request for appointment of counsel under the Criminal Justice Act, we grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.